Title: To George Washington from Stanislas II Augustus, 27 April 1795
From: Stanislas II Augustus
To: Washington, George


          
            Grodno ce 27 avril 1795.
            Monsieur le Président des Etats Unis de l’Amerique!
          
          Votre conduite en guerre et en paix, M’a inspiré depuis longtems le désir de Vous marquer la haute estime que Je Vous porte. Je ne puis trouver une personne plus propre à Vous transmettre le témoignage de Mes sentimens à Votre égard, que Mr Louis Littlepage.
          Il Vous admire, par ce que Vous le meritez, et il Vous aime, parceque Vous lui avez marqué personnellement de la bienveillance. Je souhaite beaucoup, et Je Vous prie de la lui marquer d’autant plus, quand il ira dans sa patrie pour Lui vouer tous les talens, que la nature et l’experience lui ont donnés.
          Il connoit les personnes et les Cours de presque tous les Princes de l’Europe, et par les voyages qu’il a faits, et par les commissions que Je lui ai données, et dont il s’est acquitté toujours avec beaucoup d’intelligence et d’activité. Il s’est concilié l’estime de tous les Militaires avec les quels il a fait la guerre depuis Gibraltar jusqu’à Oczakow; et des gens de l’etât Civil, aux quels il a eu à faire; et ce n’est qu’avec le plus véritable regret, que Je le vois s’éloigner de Moi.
          Si la situation actuelle de la Pologne et la Mienne etoient moins malheureuse, Je n’y aurois jamais consenti.
          Mais puisqu’il pense à retourner en Amerique, Je desire vivement qu’il puisse y trouver un sort agréable et certain, et qui le mette à même d’employer toutes les qualités qu’il possede. Et Je l’espere, car Vous etes un bon Juge des hommes.
          Ainsi Je n’ajouterai ici qu’une priere en sa faveur, c’est qu’il puisse par Votre soutien, obtenir des Etâts Unis la permission, de jouir de la decoration de Mon Ordre de St Stanislas, que Je lui ai destinée à bien bon titre.
          Il Me sera doux qu’un Americain porte les marques de Mon estime et de Mon affection au milieu de ses Compatriotes au milieu de cette Nation, qui a sçu s’attirer déja cette opinion des

habitans de l’ancien Hemisphere, qu’Elle peut en beaucoup d’articles leur servir de leçon et de modèle. C’est bien sincerement que Je Me dis, Monsieur le President des Etâts Unis Votre bien affectionné.
          
            Stanislas Auguste Roy
          
        